In an action in which a judgment of the Supreme Court, Queens County, dated May 25, 1970, was made inter alla granting plaintiff a divorce and defendant an alimony award, plaintiff appeals from an order of the same court, dated October 27, 1972, which (1) inter alla granted to a limited extent defendant’s motion' to increase the alimony award, i.e., from $60 per week to $100 per week and (2) denied plaintiff’s cross motion to reduce the alimony award. Order modified, on the law and the facts, by striking therefrom the direction that plaintiff pay defendant $100 per week alimony and substituting therefor a provision that (1) defendant’s motion is denied insofar as it is to increase alimony and (2) plaintiff shall continue to pay defendant $60 per week alimony as directed in the judgment of divorce. As so modified, order affirmed, without costs. In our opinion, defendant failed to set forth sufficient facts to justify an increase in the amount awarded for alimony in the judgment. Hopkins, Acting P. J., Munder, Martuseello, Gulotta and Brennan, JJ., concur.